Case: 18-13555   Date Filed: 05/01/2020   Page: 1 of 25



                                                                     [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-13555
                       _______________________

                   D.C. Docket No. 1:16-cv-03058-SCJ

GRANGE MUTUAL CASUALTY COMPANY,

                                                            Plaintiff-Appellee,

                                  versus


TERRI SLAUGHTER, et al.,


                                                                     Defendants,

DAMITRA BAISDEN,
FOUR SEASONS TRUCKING, INC.,
FOUR SEASONS TRUCKING & GRADING, INC.,


                                                       Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 1, 2020)
                Case: 18-13555        Date Filed: 05/01/2020       Page: 2 of 25



Before ED CARNES, Chief Judge, TJOFLAT, and BRANCH, Circuit Judges.

BRANCH, Circuit Judge:

       Driving a truck owned by Four Seasons Trucking (“FST”), Mark Lucas

crossed the center line and collided with two vehicles—one right after the other.

Grange Mutual Casualty Company (“Grange”) insured the truck. But the truck

was not listed on FST’s policy. It was listed instead on the policy of Four Seasons

Trucking & Grading (“T&G”), FST’s sister company.

       Grange sued Damitra Baisden (the driver of one of the impacted vehicles),

FST, and T&G (collectively, “Defendants”). 1 Grange sought declaratory relief,

asking the district court to declare its obligations under three insurance policies—

two issued to FST and one issued to T&G. The district court said coverage existed

under the T&G policy but not the FST policies. It also said the chain of events

constituted a single accident. Baisden, FST, and T&G now appeal, challenging the

coverage ruling. FST and T&G also challenge the number-of-accidents ruling.

FST owned the truck in question, but the truck was listed on T&G’s insurance

policy. The parties agree that this case turns on whether there was a change in the

truck’s legal status, such that FST could have “borrowed” its own truck back from

T&G. Defendants contend the necessary change in legal status came in the form of



       1
         Grange also sued the driver of the other impacted vehicle. That driver is not a party to
this appeal.
                                                2
              Case: 18-13555     Date Filed: 05/01/2020    Page: 3 of 25



a written lease. But they failed to introduce at the summary judgment stage

evidence showing that the lease gave exclusive use rights to T&G. In the

particular circumstances of this case, their failure to introduce such evidence

means the district court rightly held that no reasonable factfinder could have found

in their favor. Although they introduced new evidence purporting to establish that

the lease granted T&G exclusive use rights in their motion for reconsideration, the

district court properly denied that motion, reasoning that the evidence could have

been produced earlier. Finally, we agree with the district court that, under the

policies and under Georgia law, the events here constituted a single accident.

Accordingly, we affirm.

                                I. BACKGROUND

                                A. Underlying Facts

      On October 15, 2015, Lucas, an FST employee acting in the course of his

employment, was driving a dump truck owned by FST. The work did not involve

T&G. Lucas collided with one vehicle, and he also collided with a vehicle being

driven by Baisden. The drivers of both vehicles filed separate suits against FST

and Grange in Georgia state court—one in the State Court of Fulton County and

the other in the State Court of DeKalb County. According to Baisden’s complaint,

Lucas crossed the center line, collided with the car in front of her, and,

immediately afterward, collided with her car.

                                           3
                 Case: 18-13555        Date Filed: 05/01/2020   Page: 4 of 25



      While the two lawsuits were pending in state court, Grange brought a

declaratory judgment action in the United States District Court for the Northern

District of Georgia. Grange sought to understand its obligations under the

insurance policies it issued to FST and T&G. As relevant here, Grange issued

commercial automobile liability insurance policies to FST (the “FST policy”) and

T&G (the “T&G policy”). It also issued to FST a commercial umbrella policy,

which applies only if the FST policy applies.

      Although FST owned the truck Lucas was driving, the truck was not listed

as a “Covered Auto[] You Own” on the FST policy. Instead, the truck was listed

on T&G’s policy. The question for the district court, then, was what Grange owed

under any of these three policies.2

      Certain evidence is particularly relevant to answering that question. Natalie

Atkinson, president of FST and T&G, testified at her 2016 deposition that T&G

never purchased or owned any trucks. She said FST owned the trucks and leased

them to T&G. She said it “ha[d] been a few years” since FST had leased a truck to

T&G. She further stated that when they “initially moved some of the trucks over,

because they were owned by [FST]. . . [they] drew up a lease agreement to lease it

to [T&G].” But she was “not sure where to find” the written lease agreement.

When asked if the truck in question had been leased to T&G at the time of the


      2
          Georgia law applies to all the policies.
                                                     4
              Case: 18-13555     Date Filed: 05/01/2020     Page: 5 of 25



accident, she responded, “I believe so.” Nevertheless, she testified that Lucas was

working only for FST, not for T&G, on the day of the accident. In other words,

FST had allegedly borrowed its truck back from T&G, which had purportedly

leased the truck.

                          B. The District Court’s Orders

      Because this appeal hinges on the parties’ arguments regarding the district

court’s orders, we recount those orders in detail. We first examine the summary

judgment order, and we then turn to the order denying reconsideration.

                        1. Liability Under the T&G Policy

      The district court first concluded that Grange was liable under the T&G

policy. Under that policy, the truck, which was specifically listed (incorrectly) as a

“covered” auto T&G “own[s],” thus qualified as “Any ‘Auto’.” To the district

court, it did not matter that the truck was erroneously listed as “owned” by T&G,

as “[t]here is no serious dispute that the truck qualifies as ‘any “auto.”’”

Moreover, although Lucas was working for FST at the time of the accident, he had

been added to the T&G policy as an insured. The policy required Grange to “pay

all sums an ‘insured’ legally must pay as damages because of ‘bodily injury’ or

‘property damage’ to which this insurance applies, caused by an ‘accident’ and

resulting from the ownership, maintenance or use of a covered ‘auto.’” Thus,

Grange was liable under the T&G policy.

                                           5
              Case: 18-13555     Date Filed: 05/01/2020   Page: 6 of 25



      Grange does not appeal the finding of its liability under the T&G policy.

But we discuss it because Baisden points to what she contends is an internally

inconsistent remark in the district court’s summary judgment order. In rejecting

Defendants’ argument that T&G “owned” the truck simply because it was listed as

such in T&G’s insurance policy, the district court stated, “The evidence before the

Court all indicates that the truck was being leased by T&G, and thus was not an

‘owned’ auto.” Baisden argues that this statement contradicts the court’s next

holding.

                        2. Liability Under the FST Policy

      The district court next determined Grange was not liable under the FST

policy. That policy, unlike the T&G policy, does not provide liability coverage for

“Any ‘Auto’”; instead, it covers only “Specifically Described ‘Autos’,” “Hired

‘Autos’ Only,” and “Nonowned ‘Autos’ Only.” A “Specifically Described

‘Auto[]’” is one listed in the declarations, and the truck was not listed there. Nor

was the truck a “Nonowned ‘Auto[]’.” As discussed, FST owned the truck. So the

question is whether the truck was a “Hired ‘Auto[]’”—an auto FST “lease[d],

hire[d], rent[ed] or borrow[ed].” As applicable here, did FST borrow the truck

back from T&G?




                                          6
                Case: 18-13555      Date Filed: 05/01/2020       Page: 7 of 25



       The district court said it did not.3 It determined that, absent a “contractual

relationship giving exclusive use rights to T&G,” FST would have always been

entitled to use of the truck—so it could not have “borrowed” it back. With respect

to evidence indicating there was a lease, FST and T&G pointed to affidavits of

Natalie Atkinson (president of FST and T&G) and Audley Atkinson (FST’s

supervisor of operations). Natalie’s affidavit said that from “October 15, 2014 up

through and including October 15, 2015,” the truck “was under lease” from FST to

T&G. Audley’s affidavit said that he selected the truck as one of the vehicles to

be leased from FST to T&G and that the truck “was under lease” from “October

15, 2014 up through and including October 15, 2015.” Grange countered by

pointing to Natalie’s 2016 testimony that FST had not leased a vehicle in “a few

years.” Moreover, no written lease agreement was produced during discovery.

The district court explained that Natalie’s testimony was not fatal: a lease

agreement can last for many years. But, the district court opined, such an

agreement would have to be in writing to comply with Georgia’s statute of frauds.

Even assuming such a writing existed, the district court explained that the problem

was that the affidavits provided only a legal conclusion: an enforceable lease

existed. There was no evidence of lease payments, testimony regarding the length



       3
          But the court did reject Grange’s argument that FST could not possibly have borrowed
back its own truck.
                                               7
                Case: 18-13555       Date Filed: 05/01/2020       Page: 8 of 25



of the lease or its terms, or consideration T&G provided for the right to use the

truck. Said the court: “A party cannot baldly assert that a contract existed any

more than they could flatly assert that the opposing party was negligent or

committed a tort.”4

                                 3. Number of Accidents

       Finally, also at issue was the number of accidents that occurred under the

T&G policy. The district court concluded the events constituted a single accident.5

Its conclusion had two bases. First, it pointed to State Auto Property and Casualty

Co. v. Matty, 690 S.E.2d 614 (Ga. 2010), where the Georgia Supreme Court

adopted the “cause” theory to define the word “accident” in insurance policies.

See id. at 617–18. “Under this theory, the number of accidents is determined by

the number of causes of the injuries, with the court asking if [t]here was but one

proximate, uninterrupted, and continuing cause which resulted in all of the injuries

and damage.” Id. at 617 (quotation marks omitted).

       In the context of vehicle accidents involving multiple collisions that
       do not occur simultaneously (recognizing that it is almost impossible
       that such collisions can occur without any difference in time and
       place), courts look to whether, after the cause of the initial collision,
       the driver regained control of the vehicle before a subsequent
       collision, so that it can be said there was a second intervening cause
       and therefore a second accident.
       4
         Because it concluded Grange was not liable under the FST policy, the district court
noted that there could be no liability under the umbrella policy.

       5
        The number of accidents matters because the T&G insurance policy limits the amount
that Grange will pay “Per Accident.”
                                                8
                Case: 18-13555    Date Filed: 05/01/2020    Page: 9 of 25




Id. Defendants did not dispute that if State Auto controlled there was one

“accident.”

       But Defendants did dispute whether State Auto controlled. They said the

policies themselves provided a definition of “accident,” which they indeed seem to

do: “‘Accident’ includes continuous or repeated exposure to the same conditions

resulting in ‘bodily injury’ or ‘property damage.’” The district court believed the

policy definition comported comfortably with the rule announced in State Auto.

But it alternatively rejected Defendants’ argument that multiple collisions can

never constitute the exact “same conditions,” per the policy definition. As the

district court put it,

       [I]t is clear that the collisions in this case involved the “same
       conditions.”

       On the same day, at the same time, on the same road, the truck “was
       sideswiped by [one] vehicle, and [then] . . . struck another vehicle.”
       Notably, a single motor vehicle accident report was prepared, treating
       both collisions under the same accident number. The description of
       the accident by the reporting officer and diagram demonstrating the
       events make clear that a single accident occurred. Of particular
       import is the fact that the accident report provided the same
       “condition information” for both collisions. This kind of information,
       not Defendants’ unique interpretation, is what is ordinarily meant by
       “same conditions.” Both collisions occurred under the same lighting
       conditions, the same weather conditions, the same road conditions, the
       same traffic conditions, etc.

(citations omitted). Moreover, the limit of insurance clause in the policies applies

“[r]egardless of the number of . . . vehicles involved in the ‘accident’.” The district
                                            9
              Case: 18-13555     Date Filed: 05/01/2020    Page: 10 of 25



court concluded that Defendants’ argument that any time separate collisions occur

there are different “conditions” would read that language out of the contract. It

also rejected Defendants’ suggestion that any time there is a multi-auto collision,

there are multiple accidents.

                           4. Motion for Reconsideration

      Having obtained a favorable judgment only on the T&G policy, Defendants

moved for reconsideration. In support, they supplied a new affidavit from Natalie

Atkinson. Atkinson now testified to specific lease terms, such as T&G’s sole use

in exchange for listing the truck on its insurance policy. She also stated that she

had “spent numerous hours” trying to find the writing but could not. She thus

“believe[d] that the original of the lease was destroyed . . . when a tree fell on [a]

storage unit[] during a thunder storm a few years ago.” The electronic copy was

destroyed when FST’s “servers crashed several years ago, prior to 2015.” In

accordance with this affidavit, Defendants pointed to an exception to the best

evidence rule that allows oral testimony to prove the contents of a writing when the

writing has been lost.

      The district court denied Defendants’ motion. The court noted that Atkinson

had originally testified that she was “not sure where to find” the written lease. But

it also pointed to her earlier failure, identified in its summary judgment order, to

testify regarding specific lease terms. Invoking Michael Linet, Inc. v. Village of

                                           10
              Case: 18-13555     Date Filed: 05/01/2020    Page: 11 of 25



Wellington, 408 F.3d 757, 763 (11th Cir. 2005), the district court rejected

Atkinson’s belated testimony because a motion for reconsideration “is not a

vehicle for introducing ‘evidence that could have been raised prior to the entry of

judgment.’”

                                        * * *

      To recap: (1) The district court granted Defendants’ motions for summary

judgment in part, declaring Grange was liable under the T&G policy; and (2) the

district court granted Grange’s motion for summary judgment in part, declaring

Grange was not liable under the FST (and accordingly umbrella) policy and that

there was a single accident. It then rejected Defendants’ attempt to amend the

judgment. Only Defendants have appealed.

                               II. THE FST POLICY

      Baisden focuses her briefing on the issue of policy coverage. Specifically,

she argues that the district court erred in its finding that Grange is not liable under

the FST policy.

      “We review a summary judgment ruling de novo, viewing the evidence and

all factual inferences therefrom in the light most favorable to the party opposing

the motion.” Essex Ins. Co. v. Barrett Moving & Storage, Inc., 885 F.3d 1292,

1299 (11th Cir. 2018) (quoting Shaw v. Conn. Gen. Life Ins. Co., 353 F.3d 1276,

1282 (11th Cir. 2003)). We also review de novo the interpretation of an insurance

                                           11
               Case: 18-13555   Date Filed: 05/01/2020   Page: 12 of 25



contract. James River Ins. Co. v. Ground Down Eng’g, Inc., 540 F.3d 1270, 1274

(11th Cir. 2008). Moreover, we “may affirm [the district court’s] judgment on any

ground that finds support in the record.” Wetherbee v. S. Co., 754 F.3d 901, 905

(11th Cir. 2014) (quoting Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th

Cir. 2001)).

      As the Supreme Court has explained,

      Rule 56[] mandates the entry of summary judgment, after adequate
      time for discovery and upon motion, against a party who fails to make
      a showing sufficient to establish the existence of an element essential
      to that party’s case, and on which that party will bear the burden of
      proof at trial. In such a situation, there can be “no genuine issue as to
      any material fact,” since a complete failure of proof concerning an
      essential element of the nonmoving party’s case necessarily renders
      all other facts immaterial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

      Here, there is no genuine issue of material fact because Defendants did not

establish an essential element of their case on which the district court concluded

they would bear the burden of proof at trial: that a lease existed giving T&G

“exclusive use rights” at the time of the accident. The facts indicate that FST was

using the truck at the time of the accident. Because FST owned the truck, the

parties accepted the premise that there had to be some change in the truck’s legal

status, presumably via a lease providing T&G exclusive use rights, for FST to




                                         12
               Case: 18-13555        Date Filed: 05/01/2020       Page: 13 of 25



“borrow” back the truck from T&G.6 Defendants’ failure to produce any evidence

that T&G had exclusive use rights means that there was no genuine issue of

material fact and that Grange was entitled to judgment as a matter of law. See id.

at 323 (The “standard [for granting summary judgment] mirrors the standard for a

directed verdict . . . .” (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986)).

       But there are some problems with the district court’s order. Baisden

correctly points out that the order appears to be internally inconsistent. In its

finding on the T&G policy, the district court remarked, “The evidence before the

Court all indicates the truck was being leased by T&G, and thus was not an

‘owned’ auto.” It further stated that it was “undisputed that T&G leased the

truck.” Later, of course, the district court found there was not enough evidence

that the lease agreement would establish T&G’s exclusive use rights. The court

stated, “the evidence in the record indicates that no legal lease agreement between

FST and T&G existed in 2015.” (Emphasis added.) At that point in its analysis,

the court was considering whether there was a genuine issue of material fact not




       6
          We note that neither party has argued that it was unnecessary for T&G to have
exclusive use rights to the truck in order for FST to borrow back a truck that it already owned.
Thus, any argument by Defendants on that point is waived. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 1248, 1254 (11th Cir. 2011).
                                                13
               Case: 18-13555        Date Filed: 05/01/2020      Page: 14 of 25



just about whether a lease existed but also about whether a “legal lease agreement”

granting exclusive use rights existed.

       Any discrepancy, however, is inconsequential. First, a big-picture point:

The T&G policy holding is not at issue in this appeal. And we are reviewing de

novo whether there was a genuine issue of material fact regarding the FST policy.

As for the substance of the district court’s order: The T&G policy holding was

based entirely on the fact that the truck in question was “Any ‘Auto’.” The district

court expressly noted that it did not matter whether the truck “was owned, rented,

borrowed, leased, etc.” Baisden tacitly acknowledges this point: “The district

court found that by the policy’s designating ‘any auto,’ it covered this Mack dump

truck. Baisden does not challenge this conclusion on appeal.” In the T&G policy

analysis, then, the district court’s remarks about the lease were dicta, nonessential

to the holding that the truck was “Any ‘Auto’” under that policy. In contrast, in

the FST policy analysis, any contrary remarks about the missing lease were central

to the holding.

       Baisden also makes much of the district court’s invoking Georgia’s statute

of frauds.7 Baisden contends the statute of frauds is a “personal defense,” so any

argument based on the statute “would not inure to Grange, who was neither


       7
         The statute provides that to make certain “obligations binding on the promisor, the
promise must be in writing and signed by the party to be charged therewith or some person
lawfully authorized by him or her.” O.C.G.A. § 13-5-30(a).
                                               14
               Case: 18-13555        Date Filed: 05/01/2020       Page: 15 of 25



promisor nor promisee to the lease contract.” Moreover, there are exceptions to

the statute, including part performance. O.C.G.A. § 13-5-31.

       We need not address the statute of frauds. The district court did not need to

address it either. The court took Natalie Atkinson “at her word” that she could not

find the written agreement that she testified existed.8 As Baisden acknowledges,

“The fact of a writing – even a missing writing – satisfies any statute of frauds

concerns.”

       The real problem for Defendants is not the statute of frauds but the best

evidence rule. The best evidence rule provides, “An original writing . . . is

required in order to prove its content unless these rules or a federal statute provides

otherwise.” Fed. R. Evid. 1002. Under the specific circumstances of this case,

Defendants needed to prove the content of the lease: they needed to show that there

was “a contractual relationship giving exclusive use rights to T&G” at the time of

the accident. At the summary judgment stage—the relevant focus here—

Defendants did not introduce evidence that any exception to the best evidence rule

applies. For instance, Rule 1004 of the Federal Rules of Evidence provides, “An



       8
         Grange brings up, apparently for the first time on appeal, various federal regulations.
Those regulations independently require a written agreement. Baisden disputes whether the
regulations apply. But the dispute does not matter: we accept, as the district court did, that a
writing existed. Natalie Atkinson testified to that fact, and at the summary judgment stage we
accept that testimony as true. Accepting that a written lease existed, however, is not the same as
accepting that the lease granted exclusive use rights, which is required under the particular
circumstances of this case.
                                                15
              Case: 18-13555     Date Filed: 05/01/2020    Page: 16 of 25



original is not required and other evidence of the content of a writing . . . is

admissible if: (a) all the originals are lost or destroyed, and not by the proponent

acting in bad faith; [or] (b) an original cannot be obtained by any available judicial

process.” True, Natalie Atkinson testified that she was “not sure where to find” the

lease agreement. But that testimony does not come close to saying “all the

originals [were] lost or destroyed.” Atkinson’s later testimony that she could not

find the original—and had concluded the physical and electronic versions may

have been destroyed—came as part of the motion to reconsider. In that motion,

Defendants cited to Rule 1004 and argued that Atkinson’s new affidavit excused

them from the requirements of best evidence rule. But as discussed below, the

motion to reconsider was not the place to bring up this testimony, which could

have been addressed at summary judgment. In addition to the absence of the

written lease, there was no evidence of lease payments, testimony regarding the

length of the lease or its terms, or consideration T&G provided for the right to use

the truck.

      Baisden believes the district court overstated the lack of evidence. The truck

was on T&G’s policy, and T&G “paid a total premium of $4,965 to Grange to

insure just that dump truck – almost 10% of the total auto premium under that

policy.” Baisden argues that T&G’s making premium payments “was consistent

with a commercial lease.” It is a facially compelling point: why would T&G be

                                           16
              Case: 18-13555       Date Filed: 05/01/2020     Page: 17 of 25



paying premiums on a truck it was merely borrowing without any exclusive use

rights?

       So, the argument seems to go, a reasonable juror might conclude there was a

lease agreement. But the premise is false, as whether an enforceable contract

exists is a legal, not a factual, determination. See generally Lee v. Green Land Co.,

Inc., 538 S.E.2d 189 (Ga. Ct. App. 2000). Facts are certainly crucial to making the

legal determination—and those facts are missing here. For example, we still do

not know what consideration T&G gave FST for use of its truck. We know T&G

paid insurance premiums. But it is not obvious how T&G insuring the truck

benefits FST, especially since T&G would presumably be insuring the truck for its

own use.9 We might imagine an agreement where, as consideration, FST is able to

borrow the truck at any time while T&G pays the insurance premiums. But we

should not have to—and at this stage cannot—imagine anything. Cf. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (“When the

moving party has carried its burden under Rule 56[], its opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.”

(footnote omitted)).




       9
         Atkinson further testified that T&G had not done work for more than two years.
Because we do not know when this lease began or its terms, we do not know whether T&G
originally leased the truck to do work with it.
                                             17
              Case: 18-13555     Date Filed: 05/01/2020   Page: 18 of 25



      In sum, the dispositive question in the particular circumstances of this case is

whether an enforceable lease granting exclusive use rights existed. At the

summary judgment stage, there was not a genuine issue of material fact that such a

lease existed. Natalie Atkinson testified that the lease had been reduced to writing

but not that all originals had been lost or destroyed. The best evidence of the

content of the lease is the writing itself. And even if an exception to the best

evidence rule applied, there was not enough evidence of the writing’s contents at

the summary judgment stage to conclude an enforceable lease granting exclusive

use rights existed.

                III. THE MOTION FOR RECONSIDERATION

      As discussed, following the district court’s summary judgment order,

Defendants attempted to supplement Natalie Atkinson’s earlier testimony with a

new affidavit regarding specific terms of the written lease—and the fact that all

physical and electronic copies were now unavailable. The district court declined to

reconsider its order on this basis.

      “We review the denial of a motion for reconsideration for abuse of

discretion.” Equity Inv. Partners, LP v. Lenz, 594 F.3d 1338, 1342 (11th Cir.

2010).

      The district court did not abuse its discretion in denying Defendants’ motion

for reconsideration. As it correctly explained, a party “cannot use a Rule 59(e)

                                          18
               Case: 18-13555        Date Filed: 05/01/2020        Page: 19 of 25



motion to relitigate old matters, raise argument or present evidence that could have

been raised prior to the entry of judgment.” Michael Linet, Inc., 408 F.3d at 763.

Defendants attempted to introduce evidence, including new testimony from

Atkinson, that was available at the summary judgment stage. The district court

properly rejected Defendants’ attempt. 10

       Baisden contends that at the summary judgment stage there was sufficient

evidence to create a genuine issue of material fact about the existence of a legally

enforceable lease granting exclusive use rights. She again points to Natalie

Atkinson’s testimony: when asked whether the truck was leased at the time of the

accident, Atkinson responded, “Yeah. It was on the Trucking & Grading policy.”

One can hardly fault the district court for not understanding the supposed

subtext—that T&G paid to insure the truck in exchange for use of the truck.11


       10
          In a footnote, the district court improperly cited A. Atlanta AutoSave, Inc. v. Generali-
U.S. Branch, 498 S.E.2d 278 (Ga. Ct. App. 1998), for the proposition that “Georgia law . . .
requires lessees to furnish their own insurance.” That case deals with rental cars, not commercial
leases. So the district court was wrong to suggest that T&G promised to do something it was
already legally obligated to do. But once again, the suggestion was dictum. The district court
went on to say expressly that it would “not reach the question of whether the new evidence
demonstrates T&G provided adequate consideration.”
       11
          Baisden argues that the consideration argument was “specifically pointed out in
summary judgment briefing.” She points us to T&G’s and FST’s reply brief in support of their
motion for summary judgment, where Natalie Atkinson’s testimony about the truck being on
T&G’s policy is cited for the proposition that it was “unequivocal that on October 12, 2015, the
subject truck being operated by defendant Mark Lucas was under lease.” But neither the
summary judgment reply brief nor Natalie Atkinson’s testimony mentions consideration.
        Oddly, Baisden later complains that “up to the point the district court entered its order,
the consideration supporting a lease was never an issue.” The existence of a lease granting
exclusive use rights was certainly an issue, and consideration is an element of any lease.
                                                19
                Case: 18-13555        Date Filed: 05/01/2020        Page: 20 of 25



After all, as discussed, it is not clear how this supposed arrangement benefits FST.

If FST did not plan on using the truck, it could have chosen not to insure or operate

it. What benefit did FST get for leasing the truck? We still do not know. Cf.

O.C.G.A. § 13-3-42(a)–(b) (“To constitute consideration, a performance or a return

promise must be bargained for by the parties to a contract. A performance or

return promise is bargained for if it is sought by the promisor in exchange for his

promise and is given by the promisee in exchange for that promise.”).

       The affidavit was also the first time Atkinson stated the written lease

agreement was possibly lost or destroyed. Had she so stated earlier, we might be

facing a different case. But we take the case as it comes to us. The district court

did not abuse its discretion in rejecting arguments based on evidence that could

have been presented in the motion for summary judgment.

                         IV. THE NUMBER OF ACCIDENTS

       FST and T&G focus their briefing on convincing us that the district court

erred in determining, in its summary judgment order, that there was a single

accident.




Moreover, Baisden cannot have it both ways—i.e., she cannot seriously assert that the issue was
“specifically pointed out” in the briefing but also that it had never been discussed.
        Finally, Baisden somewhat overstates Atkinson’s testimony. Right after giving the
answer at issue, Atkinson was asked directly: “Is it your understanding that as of that time that it
had been leased by Four Seasons Trucking & Grading from Four Seasons Trucking,
Incorporated?” She responded, “I believe so.”
                                                 20
              Case: 18-13555     Date Filed: 05/01/2020    Page: 21 of 25



      We review the grant of summary judgment, and the interpretation of an

insurance contract, de novo. See James River Ins. Co., 540 F.3d at 1274.

      In Georgia, courts apply, by default, the cause theory to determine the

number of accidents. See State Auto, 690 S.E.2d at 619 (establishing cause theory

as the rule that applies “in the absence of a specific, contrary definition of

‘accident’”). As the Georgia Supreme Court described the theory:

      In the context of vehicle accidents involving multiple collisions that
      do not occur simultaneously (recognizing that it is almost impossible
      that such collisions can occur without any difference in time and
      place), courts look to whether, after the cause of the initial collision,
      the driver regained control of the vehicle before a subsequent
      collision, so that it can be said there was a second intervening cause
      and therefore a second accident.
      ...
      For the foregoing reasons, we adopt the cause theory for use in
      liability insurance cases in Georgia. We further hold that it applies to
      the insurance contract at issue in this case, being consistent with that
      contract read as a whole and in the absence of a specific, contrary
      definition of “accident.”

Id. at 617, 619. Grange argues that the “district court properly concluded that the

definition of ‘accident’ in the Grange policies conformed to the ‘cause’ theory as

described in the State Auto decision.”

      FST and T&G counter that State Auto does not apply because the case

merely sets a default rule. The default rule, they say, does not apply if the policy

defines “accident.” But FST and T&G misread State Auto. State Auto says the

cause theory applies to a “contract read as a whole and in the absence of a specific,

                                           21
              Case: 18-13555       Date Filed: 05/01/2020     Page: 22 of 25



contrary definition of ‘accident.’” Id. at 619 (emphasis added). Here, despite FST

and T&G’s conclusory argument, the cause theory is consistent with the contract

read as a whole. The contract contains neither a “specific” nor a “contrary”

definition of accident. Indeed, the policies define accident as follows: “‘Accident’

includes continuous or repeated exposure to the same conditions resulting in

‘bodily injury’ or ‘property damage’” (emphasis added). The term is not fully

defined—it says what an accident includes, not what an accident is. Leaving the

term open is not uncommon in Georgia. In fact, standard Georgia commercial

general liability policies speak in terms of “occurrences,” which they in turn define

as “accidents”: “‘Occurrence’ means an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” See

“Occurrence”—“Accident”, Ga. Prop. & Liab. Ins. Law § 4:16 (2018).

       Because standard Georgia policies do not define “accident” (except to say,

as here, what it includes), Georgia courts have needed to fill in the gaps. We

return, then, to State Auto. That case involved an insured vehicle striking a

bicyclist and then striking a second bicyclist. 690 S.E.2d at 616. The court

determined the relevant inquiry was whether the driver regained control of the

insured automobile, not whether some other conditions affected the bicyclists.12



       12
         FST and T&G argue that the two vehicles were not exposed to the “same conditions.”
They say that because one collision occurred after the other, both vehicles were exposed to
                                             22
               Case: 18-13555        Date Filed: 05/01/2020      Page: 23 of 25



See id. at 617. If the driver did not regain control, there was “one proximate,

uninterrupted, and continuing cause which resulted in all of the injuries and

damage.” See id.

       Here, no evidence suggests, and FST and T&G do not argue, that Lucas

regained control of the truck as he crossed the center line and collided with the two

vehicles. The police report diagram of the accident shows that the truck did not

correct its path before striking the second vehicle. The report notes that the truck

“swerved into the southbound lanes and side-swiped Vehicle 2, causing Vehicle 2

to spin off the roadway.” The truck “then struck Vehicle 3 head-on in the

southbound lane pushing both vehicles off the roadway into a ditch . . . .” Even

viewed in the light most favorable to Defendants, the evidence indicates that the

truck moved into the southbound lane and, as an uninterrupted consequence of that

move, hit both vehicles.

       FST and T&G suggest that any time the insured vehicle separately collides

with two other vehicles, even if only a single second has passed, there have been

two accidents. FST and T&G said as much at oral argument before this Court.

This approach is misguided. The policies contain a limit of insurance clause,

which applies “[r]egardless of the number of . . . vehicles involved in the




different conditions. But that argument is backwards. The truck is what is insured, not the other
vehicles.
                                               23
                Case: 18-13555        Date Filed: 05/01/2020       Page: 24 of 25



‘accident’.” The policies thus plainly contemplate that multiple vehicles can be

involved in a single accident. FST and T&G’s reading would eliminate this

language from the contract, contrary to Georgia law. See O.C.G.A. § 13-2-2(4)

(“The construction which will uphold a contract in whole and in every part is to be

preferred, and the whole contract should be looked to in arriving at the

construction of any part.”); see also State Auto, 690 S.E.2d at 617 (“Under the

claimant’s construction, the policy’s $100,000 limitation of liability ‘regardless of

the number of . . . vehicles involved’ would be meaningless in almost any collision

involving multiple vehicles, as State Auto would have to pay $100,000 for each

impact. That is plainly not the intent of the contract.”).13

       Finally, the district court focused on several conditions to which the truck

was exposed. In particular, it pointed out that “[b]oth collisions occurred under the

same lighting conditions, the same weather conditions, the same road conditions,


       13
            FST and T&G contend that the policies do not require any collisions for liability to
attach. In support, they point to the limit of insurance clause, which discusses pollution-related
costs: “Regardless of the number of covered ‘autos’, ‘insureds’, premiums paid, claims made or
vehicles involved in the ‘accident’, the most we will pay for the total of all damages and
‘covered pollution cost or expense’ combined, resulting from any one ‘accident’ is the Limit of
Insurance of Liability Coverage shown in the Declarations.” According to FST and T&G,
because the policy will pay for certain covered pollution costs, “the Limit of Insurance clause
contemplates a claim involving numerous vehicles but not a single collision.” The confusing
conclusion seems to be that their reading will not eliminate the “[r]egardless of the number
of . . . vehicles involved in the ‘accident’” language because of the possibility of a pollution-
based “accident.” It is true that the clause would apply if there was a collision-less “accident”—
e.g., a contaminant spill from a truck. But FST and T&G’s reading would mean the limit of
insurance clause applies only if there is a pollution-based claim. That reading flies in the face of
the fact that Grange must “pay for the total of all damages and ‘covered pollution cost[s] or
expense[s]’” (emphases added).
                                                 24
              Case: 18-13555     Date Filed: 05/01/2020   Page: 25 of 25



the same traffic conditions, etc.” FST and T&G argue that these conditions are

not, or at least there is not enough evidence that they were, what “result[ed] in

‘bodily injury’.” They read the policy this way: “‘Accident’ includes continuous

or repeated exposure to the same conditions resulting in ‘bodily injury’ or

‘property damage’” (emphasis added). Thus, they suggest, the “conditions” must

be what causes bodily injury. We wonder how the conditions of this particular

accident could ever be what causes bodily injury. But we need not resolve the

dispute. We have already concluded that the definition of accident is not

comprehensive. State Auto fills in the policies’ interstices and dictates our

conclusion: under these policies and under Georgia law, the multi-auto collision at

issue in this case was a single accident.

                                V. CONCLUSION

      The judgment of the district court is AFFIRMED.




                                            25